DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests an output buffer part for converting the charges in the output node into a voltage signal at a level determined by an amount of the charges and outputting the voltage signal; and a comparator for performing, for analog-to-digital (AD) conversion, a comparing operation of comparing the voltage signal output from the output buffer part against a referential voltage to output a digital comparison result signal, and wherein the comparator includes: a first amplifier including a differential amplifying part constituted by transistors a first one of which receives the referential voltage fed to a gate thereof and  a second one of which receives the voltage signal from the output buffer part fed to a gate thereof, the differential amplifying part performing a comparing operation between the referential voltage and the voltage signal and inverting an output level when the referential voltage and the voltage signal become equal in level, the differential amplifying part being connected to a current- controllable current source; a second amplifier including an amplifying part for performing level inversion and gain-up on a first output signal from the first amplifier to generate a second output signal and outputting 
Claim 20 is allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697